[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
The motion for judgment notwithstanding the verdict is granted as to the breach of contract claim and the damages awarded by the jury for breach of contract, but denied as to the finding of damages of $5,001 for negligent misrepresentation. The plaintiff is also entitled to return of the $155,000 deposit on the contract.
Judgment shall enter for the plaintiff Brian J. Foley against the defendants Albert Garofalo and Southport Manor Convalescent Center Inc. for $160,001.
ROBERT A. FULLER, JUDGE